DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/2020 and 4/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reas9ons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach the claimed limitations of executing a software process of a secondary instance, the secondary instance running in parallel with a primary instance and associated with a plurality of cores including a bootstrap core; registering a non-maskable interrupt for the bootstrap core in the secondary instance; determining whether the secondary instance is in a fault state; wherein, if the secondary instance is in the fault state, halting the plurality of cores associated with the secondary instance, without impact to the primary instance; and recovering the bootstrap core by switching a context of the bootstrap core from the secondary instance to the primary instance via the non-maskable interrupt; as set forth in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nahrgang et al (US 2016/0112346) teaches using a context switch to have a secondary partition resuming the operation in the event that the primary partition has failed. Hunter et al (US 2016/0077884) teaches performing recovery operations when error states are detected. Smith (US 2015/0143082) teaches recovery from faults in response to an interrupt or a context switch. Horvath et al (US 2021/0034447) teaches generally about fault tolerant computing, where the same program is executed in parallel by both primary and secondary nodes, where if the primary system fails, the program is still being executed by the secondary until the primary can be repaired or replaced.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181